Citation Nr: 0919486	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-29 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Diego


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) Healthcare System.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1971 to May 
1974 and has an additional 16 years, 2 months, and 23 days of 
service.      

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 determination from the VA San Diego 
Healthcare System which determined that the veteran was 
assigned to the Priority Group 8g and was ineligible at that 
time for enrollment.    

In July 2008, this matter was remanded to the VA medical 
center for additonal development. 


FINDINGS OF FACT

1.  VA determined the Veteran to be in priority category 8g 
under 38 C.F.R. § 17.36(b)(8), for purposes of eligibility to 
be enrolled in the VA healthcare system.

2.  The Veteran filed an initial application for enrollment 
in the VA healthcare system after January 17, 2003, he does 
not have a service-connected disability and did not prvide 
income infomaiotn to VA.   


CONCLUSION OF LAW

The requirements for enrollment in the VA healthcare system 
have not been met. 38 U.S.C.A. §§ 1705, 1721 (West 2002 & 
Supp. 2008); 38 C.F.R. § 17.36 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits. 38 
C.F.R. § 17.36(a) (2008). The Secretary of Veterans Affairs 
(Secretary) shall manage the enrollment of veterans in 
accordance with the following priorities (priority 
categories), in the order listed:

(1) veterans with service-connected disabilities rated 50 
percent or greater; (2) veterans with service-connected 
disabilities rated 30 percent or 40 percent; (3) veterans who 
are former prisoners of war (POW) or were awarded the Purple 
Heart; veterans with service- connected disabilities rated 10 
percent or 20 percent; (4) veterans who are in receipt of 
increased pension based on a need of regular aid and 
attendance or by reason of being permanently housebound and 
other veterans who are catastrophically disabled; (5) 
veterans who are unable to defray the expenses of necessary 
care as determined under 38 U.S.C.A. § 1722(a); (6) all other 
veterans eligible for hospital care, medical services, and 
nursing home care under 38 U.S.C.A. § 1710(a)(2); and, (7) 
veterans described in 38 U.S.C.A. § 1710(a)(3). 38 U.S.C.A. § 
1705(a) (West 2002 & Supp. 2007).

38 C.F.R. § 17.36 (b) (1)-(7).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to 
make an annual decision as to enrollment in the VA healthcare 
system. Effective October 2, 2002, Section 202(a) of the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, Pub. L. No. 107-135, 115 Stat. 2446 
(2002), an additional priority category 8 was established. 
See 38 C.F.R. § 17.36 (b) (8).

The Secretary of Veterans Affairs clearly has the authority 
and power to prescribe rules and regulations relating to 
hospital, nursing home care, and medical treatment of 
veterans. See 38 U.S.C.A. § 1721. The change of 38 C.F.R. § 
17.36 affecting the veteran was clearly an exercise of that 
authority and was published as an interim final rule in the 
Federal Register on January 17, 2003. In the summary of that 
change in the Federal Register the rationale was explained:

As required by Pub. L. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs must make an annual decision concerning enrollment in 
VA's healthcare system in order to ensure that medical 
services provided are both timely and acceptable in quality. 
An enrollment system is necessary because the provision of VA 
health care is discretionary and can be provided only to the 
extent that appropriated resources are available for that 
purpose.

In recognition of that fact, Congress has prioritized 
eligibility to enroll in the VA system by creating eight 
priority categories, with "priority category 8" veterans 
(those who do not have compensable service- connected 
disabilities, and whose incomes exceed geographic-means 
tests) having the lowest priority for enrollment. The law 
recognizes the higher obligation owed to veterans requiring 
care for their service- connected disabilities, and to lower-
income veterans. Since the implementation of the enrollment 
requirement in 1998, all veterans seeking VA care have been 
permitted to enroll. However, due to a tremendous growth in 
the number of veterans seeking VA health care benefits in 
recent months, VA has been unable to provide all enrolled 
veterans with appointments within a reasonable time. Many VA 
facilities have either placed new enrollees on waiting lists 
or have scheduled appointments so far in the future that the 
services cannot be considered timely.

This document announces the enrollment decision required by 
law. VA will continue to treat all veterans currently 
enrolled in any category, and will treat new enrollees in 
categories 1 through 7. However, to protect the quality and 
improve the timeliness of care provided to veterans in higher 
enrollment priority categories, VA will suspend the 
enrollment of additional veterans who are in the lowest 
statutory enrollment category (priority category 8). It is 
emphasized that this decision will not affect veterans 
already enrolled in the VA system, nor affect eligibility for 
treatment of service-connected disabilities which exists 
independently of enrollment requirements. This enrollment 
decision is effective January 17, 2003. To facilitate this 
decision, this document also amends existing regulations to 
establish additional subpriorities within priority category 
8.

68 Fed. Reg. 2670 (January 17, 2003) (codified at 38 C.F.R. § 
17.36).

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits. 38 
C.F.R. § 17.36(a) (2008). The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8. 38 C.F.R. § 17.36(b).

As explained above, beginning on January 17, 2003, VA 
enrolled all priority categories of veterans except those 
veterans in Priority Group 8 who were not in an enrolled 
status on January 17, 2003. 38 C.F.R. § 17.36(c); see also 68 
Fed. Reg. 2670-73 (Jan. 17, 2003) (regarding the Secretary's 
decision to restrict enrollment to veterans in Priority Group 
8 not already enrolled as of January 17, 2003, in light of 
VA's limited resources).

A veteran may apply to be enrolled in the VA healthcare 
system at any time; however, a veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits, a VA Form 10-10EZ, to a VA medical 
facility. 38 C.F.R. § 17.36(d). Upon receiving a completed VA 
Form 10-10EZ, the appropriate VA personnel will accept a 
veteran as an enrollee after determining if the veteran is in 
a priority category that is eligible for enrollment. If a 
veteran is not found to be in a priority category that is 
eligible for enrollment, VA will notify the veteran that he 
or she is not eligible for enrollment. 38 C.F.R. § 17.36(d) 
(2).

In this case, the veteran applied for enrollment in VA's 
healthcare system after January 17, 2003. Based upon his 
status as a nonservice-connected veteran and the financial 
information provided, he was assigned to Priority Group 8. 
The veteran does not disagree with the date of receipt of his 
application being after January 17, 2003, or with the 
assignment to Priority Group 8. Further, review of the record 
does not reflect that the veteran claims entitlement to 
service connection for any disability. Further, the Veteran 
does not claim, nor does review of the claims file show, that 
he has special eligibility attributes that might qualify him 
for an approved priority group based on his level of income, 
other than Priority Group 8. See U.S.C.A. § 1705(a).

Rather, the Veteran essentially claims entitlement on the 
basis that the policy should be that VA healthcare system 
services should include service for all veterans, especially 
ones like him, with long-term service. Changing the existing 
policy, however, is beyond the scope of authority of the 
Board to address. The Board has no discretion in applying the 
relevant law as outlined above so as to provide a result 
favorable to the Veteran.

In sum, the law adversely impacting the veteran's claim 
became effective January 17, 2003. The record, as reflected 
in the statement of the case shows, and the veteran does not 
argue otherwise, that he submitted his claim after that date, 
in July 2005. Pursuant to Public Law No. 104-262, the 
Veteran's Health Care Eligibility Reform Act of 1996, the 
Secretary of VA is required to make an annual decision as to 
enrollment in VA's healthcare system. Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional Priority 
Category 8 was established. Because of VA's limited 
resources, the Secretary made a decision to restrict 
enrollment to veterans in Priority Group 8 not already 
enrolled as of January 17, 2003. See 68 Fed. Reg. 2,670-73 
(January 17, 2003). The veteran's application in this matter 
was received subsequent to this date. There is no argument 
with respect to the assignment to Category 8, and as such, 
the Veteran is not eligible for enrollment under the 
applicable regulation.

The Board is bound by the statutory regulations governing 
entitlement to VA benefits. 38 U.S.C.A. § 7104(c). In a case 
such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement of the law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


I. Duties to Notify and Assist

The essential facts of this case are not in dispute. Rather, 
the case rests on the interpretation and application of the 
relevant law. The Veterans Claims Assistance Act of 2000 does 
not affect matters on appeal when the issue is limited to 
statutory interpretation. See Manning v. Principi, 16 Vet. 
App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 2- 2004 (2004), 69 Fed. Reg. 25180 (2004) (holding 
that VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed). In addition, 
there is no indication that any additional notice or 
development would aid the appellant in substantiating his 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.

Essentially, since the basic facts in this case are not in 
dispute and the case rests on the interpretation and 
application of the relevant law, the veteran requires no 
assistance in developing the evidence necessary to 
substantiate his claim. Under these circumstances, there is 
no further duty to notify or assist the appellant in the 
development of his claim. See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991). Therefore, the Board finds that the 
case is ready for appellate review.


ORDER

Entitlement to basic eligibility for enrollment in the VA 
healthcare system is denied.  


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


